Title: From Alexander Hamilton to Staats Morris, 19 September 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            New York Sepr. 19. 1799
          
          I send you a letter from the Secretary of the Navy which has been transmitted to me to act upon by the Secretary of War. You will be pleased to take measures to carry the Views of the Secretary of the Navy into effect. For this purpose you will employ the detachment of infantry under the immediate command of Lieut. Newman, which it is supposed will be quite sufficiently numerous. If however a larger body of men shall be deemed necessary you will, at your discretion, employ part of the Artillerists under your command at Fort McHenry, to be replaced hereafter or part of those employed in the com Capt Bruff’s company which is at Baltimore in a state of recruiting. This letter will be a au an authority to the officer commanding the party at Baltimore. It is not intended that any of the Artillerists should remain at Fredericktown. With These They will return immediately—You will immediately report the measures that you shall take under this order.
          With Great consideration I am, Sir & &c:
          Capt. Morris
        